Citation Nr: 0711642	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  06-35 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for colon cancer as a 
result of exposure to ionizing radiation.

2.  Entitlement to service connection for prostate cancer as 
a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from January 1941 to April 
1967.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO). 

This case was advanced on the docket, pursuant to 38 C.F.R. § 
20.900(c) (2006). 


FINDINGS OF FACT

1.  The veteran was not exposed to ionizing radiation and did 
not participate in a radiation-risk activity in service.

2.  There is no competent medical evidence that the veteran's 
colon cancer was caused by in-service exposure to ionizing 
radiation.

3.  There is no competent medical that the veteran's prostate 
cancer was caused by in-service exposure to ionizing 
radiation.


CONCLUSIONS OF LAW

1.  The veteran's colon cancer was not incurred or aggravated 
in active military service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1131, 5102, 
5103, 5103A, 5107 (West & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.311 (2006).

2.  The veteran's prostate cancer was not incurred or 
aggravated in active military service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1131, 
5102, 5103, 5103A, 5107 (West & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duties to Notify and Assist 

The VA is required to notify the veteran of any evidence that 
is necessary to substantiate his claim, as well as the 
evidence VA will attempt to obtain and which evidence he is 
responsible for providing.  The veteran should also be 
informed to submit all relevant evidence he has in his 
possession.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This was not 
accomplished in this case as notice regarding the degree of 
disability and effective date were sent after the original 
decision.  However, the notice requirements may be satisfied 
if any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); see also Pelegrini, 18 Vet. App. at 121.  
Further, the veteran's claim was scrutinized under these 
standards during the appeal period.  See 66 Fed. Reg. 45,629 
(August 29, 2001); VA O.G.C. Prec. Op. No. 7-2003 (November 
19, 2003).

The RO letters sent in May 2005 and March 2006 adequately 
informed the veteran of the information and evidence needed 
to substantiate his claims, complied with VA's notification 
requirements and set forth the laws and regulations 
applicable to his claims.  In sum, the veteran was notified 
and aware of the evidence needed to substantiate his claims, 
and the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself and 
VA in obtaining such evidence.  He was essentially told to 
submit evidence he had in his possession.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In response to the RO's 
March 2006 letter, the veteran stated that he did not have 
any additional evidence to submit.  The veteran has not 
alleged any prejudice as a result of the notification, and 
none has been shown.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  The record reflects that the RO 
obtained, or the veteran submitted, the veteran's service 
medical records, and post-service medical records identified 
by the veteran. 

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claims, the Board notes 
that in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
The Board concludes an examination is not needed for the 
veteran's claims because the only evidence indicating the 
veteran "suffered an event, injury or disease in service" is 
his own lay statements.  Such evidence is insufficient to 
trigger VA's duty to provide an examination.  Where the 
supporting evidence of record consists only of a lay 
statement, VA is not obligated, pursuant to 5103A(d), to 
provide an appellant with a medical nexus opinion.  See 
Duenas v. Principi, 18 Vet. App. 512, 519 (2004), see also 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) 
(holding that the Secretary's obligations under section 5103A 
to provide a claimant with a medical examination or to obtain 
a medical opinion is triggered if the evidence of record 
demonstrates "some casual connection between his disability 
and his military service").  There is no reasonable 
possibility that a medical opinion would aid in 
substantiating the veteran's claims.

The Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision on these claims.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

B.  Analysis

The veteran essentially contends that he is entitled to 
service connection for colon and prostate cancers on a 
presumptive basis.  He believes that these cancers were 
caused by his inservice exposure to the residuals of ionizing 
radiation from the atomic bombing of Hiroshima and Nagasaki 
when he served in the occupation of Japan.  Service records 
clearly indicate that the veteran served in the occupation of 
Japan from February 12, 1947, to August 20, 1948, as a chief 
clerk with the headquarters of the Eight Army. 

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated in 
line of active military duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Service connection may also be granted for 
certain specified diseases, including malignant tumors, shown 
to be manifested to a compensable degree within one year from 
the date of service separation.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection for a radiogenic disease may be 
established in several ways.  Service connection may be 
granted if a veteran had the disease in service or, in the 
case of malignant tumors, if the tumor was manifested to a 
degree of 10 percent or more within the first post-service 
year.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.303, 3.307(a)(3), 
3.309(a).

The term radiation-exposed veteran means a veteran who while 
serving on active duty participated in a radiation-risk 
activity.  The term radiation-risk activity includes the 
occupation of Hiroshima or Nagasaki, Japan, by United States 
forces during the period beginning on August 6, 1945, and 
ending on July 1, 1946.  38 U.S.C.A. § 1112(c)(3)(b)(ii); 38 
C.F.R. § 3.309(d)(3)(ii)(B).  The term "occupation of 
Hiroshima or Nagasaki, Japan, by United States forces" means 
official military duties within ten miles of the city limits 
of either Hiroshima or Nagasaki, Japan, which were required 
to perform or support military occupation functions, such as 
occupation of territory, control of population, stabilization 
of the Government, demilitarization of the Japanese military, 
rehabilitation of the infrastructure, or deactivation and 
conversion of war plants or materials.  38 C.F.R. § 
3.309(d)(3)(vi).

Diseases specific to radiation-exposed veterans, include 
cancer of the colon.  38 U.S.C.A. § 1112(c)(2)(S); 38 C.F.R. 
§ 3.309(d)(xix).  Although colon cancer may be presumed to be 
related to service for certain veteran's who served in the 
occupation of Japan, the presumption only extends to service 
from August 1945 through July 1946, and the veteran did not 
initially arrive in Japan until seven months after the end of 
the presumptive period, in February 1947.  In addition, there 
is no evidence to show that the veteran ever served in the 
occupation of Hiroshima or Nagasaki.  The veteran in this 
case is not shown to have been a "radiation-exposed veteran," 
nor is he shown to have participated in any form of 
"radiation-risk activity."  Therefore, service connection for 
colon cancer on this presumptive basis is not warranted.  
Prostate cancer is not listed as a presumptive disease under 
this statute and regulation, and thus service connection on 
this presumptive basis is not warranted.  

If a veteran was exposed in service to ionizing radiation 
and, after service, developed any cancer, then the veteran's 
claim is referred to the Under Secretary for Benefits who 
must determine, based on the extent of exposure, whether 
there is a reasonable possibility that the disease was 
incurred in service.  38 C.F.R. § 3.311.  Under this 
regulation, claims for disability or death alleged as 
attributable to inservice exposure to ionizing radiation do 
not trigger a presumption of service connection but, rather, 
are subject to a procedure for handling claims brought by 
radiation-exposed veterans or their survivors.  See Ramey v. 
Gober, 120 F. 3d 1239, 1244 (Fed. Cir. 1997).  Colon and 
prostate cancers are considered radiogenic diseases under 
this regulation.  38 C.F.R. § 3.311(b)(2)(x), (xxiii).  
Radiation dose estimates will be obtained in all claims based 
on participation in the American occupation of Hiroshima or 
Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 
3.311(a)(2)(ii).  There is no requirement that additional 
development be conducted with regard to obtaining dose 
estimates for the veteran's alleged radiation exposure, 
however, as his service in Japan started seven months after 
July 1, 1946.

Inasmuch as the statutory and regulatory provisions regarding 
service connection for radiogenic diseases do not operate to 
exclude the traditional (direct incurrence) approach, service 
connection may be established based on medical evidence of a 
current disease which has been competently etiologically 
related to inservice events.  38 C.F.R. § 1113(b); 38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 Fed. 1039, 1043-45 (Fed. Cir. 
1994).  

The veteran did not manifest colon or prostate cancer at any 
time during, or in the first year following, his separation 
from active military service.  His service medical records do 
not reflect that the veteran had cancer at any time during 
service.  Indeed, the first diagnosis of prostate cancer was 
in 1992, and the first diagnosis of colon cancer was in 2003, 
many years after separation from service.  While the veteran 
has argued that his cancers are the result of ionizing 
radiation, he is not shown to have the requisite medical 
expertise to provide any form of a competent clinical opinion 
about the nature, causation or etiological origin of his 
cancers.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, service connection is not warranted on a 
direct basis.  

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and service connection is 
not warranted. 










ORDER

Entitlement to service connection for colon cancer, to 
include by reason of exposure to ionizing radiation, is 
denied.

Entitlement to service connection for prostate cancer, to 
include by reason of exposure to ionizing radiation, is 
denied.








____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


